EXHIBIT 99.1 DIRECTOR AGREEMENT This Director Agreement (this “Agreement”) is entered into as of October 27, 2009, by and among State Bancorp Inc., a New York corporation (the “Company”), and each of Financial Edge Fund, L.P., Financial Edge-Strategic Fund, L.P., PL Capital/Focused Fund, L.P., Goodbody/PL Capital, L.P., Goodbody/PL Capital, LLC, PL Capital Advisors, LLC, PL Capital, LLC, John W. Palmer and Richard J. Lashley (each a “PL Capital Party” and collectively the “PL Capital Parties”).Except as the context otherwise requires, all capitalized terms shall have the meaning as defined in Section1.1 hereof. RECITALS WHEREAS, in connection with the 2009 Annual Meeting of Stockholders (the “2009 Meeting”), the PL Capital Parties, by the letter to the Company’s stockholders sent on March 18, 2009 and the press release issued on April 13, 2009, encouraged the Company’s stockholders to withhold votes for the directors nominated by the board of directors of the Company; WHEREAS, the joint Nominating and Governance Committee of the Company and the Company’s wholly-owned bank subsidiary, State Bank of Long Island (the “Bank”) has reviewed the voting results of the 2009 Annual Meeting and believes that such results indicate a broad desire by the Company’s stockholders to see qualified additions to the Company’s board of directors; WHEREAS, the joint Nominating and Governance Committee of the Company and the Bank has reviewed the qualifications and the background of Mr. Lashley in accordance with the Company’s bylaws and corporate governance guidelines and found Mr. Lashley to be a qualified candidate for election to the Boards (as defined below); WHEREAS, the PL Capital Parties have agreed not to engage in certain activities, including but not limited to, proxy solicitation and withhold campaigns; WHEREAS, the Board of Directors of the Company believes it is in the best interest of the Company and its stockholders for Mr. Lashley to serve as a director on the boards of directors of the Company and the Bank and for the PL Capital Parties to agree to the restrictions set forth herein. AGREEMENT NOW THEREFORE, in consideration of the mutual covenants and promises set forth herein and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereby agree as follows: ARTICLE I DEFINITIONS AND CONSTRUCTION 1.1.Definitions.Except for the names of the parties hereto (which shall be referenced herein as defined above), the following capitalized terms used in this Agreement shall, unless the context otherwise requires, have the following meaning: “2009 Meeting” has the meaning ascribed to such term in the Recitals. “2010 Meeting” has the meaning ascribed to such term in Section 4.1. “Affiliate” of a specified Person is a person that, directly or indirectly, through one or more intermediaries, controls, or is controlled by, or is under common control with, the Person specified. “Bank” has the meaning ascribed to such term in the Recitals. “Boards” means the board of directors of the Company and the board of directors of the Bank, and each individually a “Board.” “Common Stock” means the Company’s common stock, par value $0.01 per share. “Consent” means any consent, approval, waiver, agreement, license, or report or notice to, any Person. “Director Period” has the meaning ascribed to such term in Section 5.1 “Governmental Authority” means any federal, state, local or foreign court, legislative, executive or regulatory authority or agency. “Person” means any individual, partnership, joint venture, corporation, limited liability company, trust, unincorporated organization, government or department or agency of a government. “SEC” means the Securities and Exchange Commission. 1.2.Construction.The parties have participated jointly in the negotiation and drafting of this Agreement. In the event an ambiguity or question of intent or interpretation arises, this Agreement shall be construed as if drafted jointly by the parties and no presumption or burden of proof shall arise favoring or disfavoring any party by virtue of the authorship of any of the provisions of this Agreement.
